September 25, 2009


Ms. Lynne Liberato
Haynes and Boone, LLP
One Houston Center
1221 McKinney, Suite 2100
Houston, TX 77010-2007

Mr. Robert M. Tramuto
Jones, Granger, Tramuto, Christy & Halstead
P.O. Box 4340
Houston, TX 77210
Honorable Karen H. Pozza
Judge, Bexar County Courthouse
100 Dolorosa, 4th Floor
San Antonio, TX 78205

RE:   Case Number:  08-0740
      Court of Appeals Number:  04-08-00388-CV
      Trial Court Number:  2005-CI-18347 & 2006-CI-08844

Style:      IN RE  UNION PACIFIC RAILROAD COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Keith E. Hottle    |